Exhibit 21 SUBSIDIARIES OF MANPOWERGROUP INC. As of December 31, 2012 Corporation Name Incorporated in State / Country of Huntsville Service Contractors, Inc. AL Benefits S.A. Argentina Cotecsud S.A.S.E. Argentina Right Management S.A. Argentina Ruralpower SA Argentina Salespower S.A. Argentina Manpower Services (Australia) Pty. Ltd. Australia Right Management Consultants (OC) Pty Ltd. Australia Right Management Consultants Holdings Pty Ltd Australia Right Management Consultants International Pty Ltd Australia Right Management Consultants Pty Ltd Australia Experis GmbH Austria ManpowerGroup GmbH Austria ManpowerGroup Holding GmbH Austria Powerserve GmbH Austria Right Management Austria GmbH Austria Manpower Professional Bahrain S.P.C. Bahrain Manpower Bel LLC Belarus RO of Manpower CIS LLC in Belarus Republic Belarus Experis Belgium SA Belgium Manpower Business Solutions SA Belgium Right Management Belgium NV Belgium S.A. Manpower (Belgium)N.V. Netmagic II Sarl Network Comuting Technology & Services SARL Belgium Belgium Belgium Manpower Brasil Ltda. Brazil Manpower Professional Ltda. Brazil Manpower Staffing Ltda. Brazil Right do Brasil Ltda Brazil Clarendon Parker Holdings Ltd British Virgin Islands Bulgaria Team EOOD Bulgaria Manpower Bulgaria OOD Bulgaria Manpower, Inc. / California Peninsula CA Pure Solutions, Inc. Techno5, Inc. CA Canada Manpower Services Canada Limited Canada Right Management Canada Canada Experis Management Consulting (Shanghai) Co. Ltd. Manpower & MIITEC Staffing Services (Beijing) Co., Ltd. China China Manpower & Reach Human Resource Services (Guangzhou)Co., Ltd. China Manpower & Standard Human Resources (Shanghai) Co. Ltd. China Manpower & Standard Labor Service (Beijing) Co. Ltd. China Manpower Business Consulting (Shanghai) Co. Ltd. China Manpower Caden (China) Co., Ltd. China Manpower Human Resources (He'nan) Co. Ltd. China Right Management China China Xi'an Foreign Enterprise Service Co., Ltd. Manpower Staffing Services (Shanghai) Co. Ltd. China China Manpower de Columbia Ltda. Colombia Manpower Professional Ltd. Colombia Manpower Costa Rica, S.A. Costa Rica Manpower Professional Costa Rica, S.A. Costa Rica Manpower DOO Croatia Manpower Savjetovanje DOO Croatia Right Czech Republic Czech Republic ManpowerGroup s r.o. Czech Republic blueRADIAN Engineering, LLC DE CareerHarmony, Inc. DE COMSYS Information Technology Services, LLC DE Experis IT Services US, LLC DE Econometrix, LLC DE Experis Finance US, LLC DE Manpower CIS Inc. DE Manpower Finances LLC DE Manpower Franchises, LLC DE Manpower Holdings, Inc. DE Manpower US Inc. DE PFI LLC DE Plum Rhino Consulting, LLC DE Right License Holding, Inc. DE TAPFIN LLC DE USCADEN Corporation DE Elan IT Resources A/S Denmark Manpower Europe Holdings, Aps Denmark Right Management Denmark A/S Denmark Right Management Nordic Holding A/S Denmark Manpower Republica Dominicana, S.A. Dominican Rebublic Manpower El Salvador, S.A. de C.V. El Salvador Manpower OÜ Estonia Manpower Business Solutions OY Finland Manpower Inclusive OY Finland Manpower OY Finland MBS Technical Services OY Finland Right Management Finland OY AB Aitika Telecom Sas Alisia SARL Architech information System Sas Arkes Informatique Sas Finland France France France France Damilo Consulting Sas Damilo Information Technology Sas Damilo Sas EABI Consulting Sas Elan I.T. Resource SAS Finatel SAS Homecom Institut Sas Leader Conseil Informatigue Sas Manpower Business Solutions Consulting SAS Manpower Business Solutions SAS Manpower Egalite Des Chances SAS Manpower France Holding SAS Manpower France SAS Manpower Nouvelles Competences SAS Manpower Services Aux Personnes SAS France France France France France France France France France France France France France France France ManpowerGroup France Sas Netlevel SAS Ovialis SAS Pixid S.N.C. Proservia SA France France France France France Right Management SAS Spirit Search SAS France France Stealth Consulting SAS France Supplay SAS Syfadis SAS Techno 5 France Sas Timarance Sas France France France France AviationPower GmbH Germany Bankpower GmbH Personaldienstleistungen Germany Elan IT Services GmbH Germany GroundworX GmbH Germany Jefferson Wells GmbH Germany Manpower Beteiligungsgesellschaft mbH Germany Manpower Business Solutions GmbH Germany Manpower Deutschland GmbH Germany Manpower GmbH & Co. KG Personaldienstleistungen Germany Experis GmbH Germany Right Management GMBH Germany Vivento Interim Services GmbH Germany ManpowerGroup S.A. Greece Project Solutions S.A. Greece Manpower Guatemala S.A. Guatemala Manpower Professional Guatemala S.A. Guatemala Manpower Honduras, S.A. Honduras Jefferson Wells HK Limited Hong Kong Manpower Services (Hong Kong) Limited Hong Kong Right Management Consultants Ltd (Hong Kong) Hong Kong Right Management Hong Kong Ltd. Hong Kong Standard Management Consulting Limited Hong Kong Manpower Business Solutions Kft Hungary Manpower Munkaero Szervezesi KFT Hungary Complete Business Services of Illinois, Inc. IL RMC OF Illinois, Inc. IL Transpersonnel, Inc. IL Comsys Technology Srvs India Pvt. Ltd India Experis Solutions Pvt. Ltd. India Manpower Services India Pvt. Ltd. India Right Management India Private Limited India Web Development Company Limited India Experis Limited Ireland Manpower (Ireland) Group Limited Ireland Manpower (Ireland) Limited Ireland PHI Transition Limited Ireland Right Transition Ltd Ireland Adam Ltd. Israel Adi Ltd. Israel Career Harmony, Ltd. Career Management of Housing for Ederly Ltd. Experis BI Ltd. Experis I.T.S. Ltd Experis Software LTD M.F.S. Solutions for Financial Organizations Ltd. M.P.H. Holdings Ltd. Manpower Care Ltd. Israel Israel Israel Israel Israel Israel Israel Israel ManpowerGroup Solutions Ltd. Israel Manpower Israel Limited Israel Manpower Miluot Ltd. Israel ManpowerGroup Israel Holdings Ltd. Israel MNPM LTD Israel Nativ 2 Ltd. Israel Quality Translation Partnership Israel Telepower Ltd. Israel Unison Engineering Projects Ltd Israel Elan Solutions SRL Italy Experis S.r.l. Italy Jefferson Wells Srl Italy Manpower Business Solutions SRL Italy Manpower Formazione Spa Italy Manpower Italia S.r.l. Italy Manpower S.r.l Italy Right Management Consultants (Italy) SRL Italy Adgrams, Inc. Japan Human Business Associates Co. Ltd. Japan JobSearchpower Co. Ltd. Japan JobSupportpower Co. Ltd. Japan Manpower Japan Co. Limited Japan Mitsui Life Insurance Japan Mobile Com. Tokyo Japan Manpower Kaz LLC Kazakhstan Representative office of Manpower CIS LLC in Kazakhstan Kazakhstan Manpower Korea, Inc. Korea Manpower Service Inc. Korea Right Management Korea Co. Ltd. Korea Topeka Services, Inc. KS Wichita Services, Inc. KS Clarendon Parker Kuwait WLL Kuwait Representative office of UAB "Manpower Lit" in Latvia Latvia Manpower Lit UAB Lithuania Elan IT Resource S.a.r.l. Luxembourg Manpower Business Solutions Luxembourg S.A. Luxembourg Manpower SARL (Luxembourg) Luxembourg Right Management Luxembourg SA Luxembourg Manpower Services (Macau) Limited Macau Agensi Pekerjaan Manpower Recruitment Sdn Bhd Malaysia Manpower Business Solutions (M) Sdn Bhd Malaysia Manpower Staffing Services (Malaysia) Sdn Bhd Malaysia Right Management (Malaysia) Sdn Bhd Malaysia Right Management Consultants International Pty Ltd Malaysia Techpower Consulting Sdn Bhd Malaysia Manpower Antilles Martinique Agropower, S.A. de C.V. Mexico Factoria Y Manufactura S.A. de C.V. Mexico Intelecto Tecnologico, S.A. De C.V. Mexico Manpower Corporativo, S.A. de C.V. Mexico Manpower Industrial, S.A. de C.V. Mexico Manpower Mensajeria, S.A. de C.V. Mexico Manpower Professional, S.A. de C.V. Mexico Manpower, S.A. de C.V. Mexico Nurse.Co de Mexico, S.A. de C.V. Mexico Payment Services S.A. de C.V. Mexico Right Management S.A. de C.V. Mexico Tecnologia Y Manufactura, S.A. de C.V. Experis Mexico S.A. de C.V. Mexico Mexico Manpower Monaco SAM Monaco Management Business Services Maroc Sarl Morocco Societe Marocaine De Travail Temporaire Sarl Morocco Manpower B.V. Netherlands Manpower Direkt B.V. Netherlands Manpower Management B.V. Netherlands ManpowerGroup Nederlands B.V. Netherlands Manpower Services B.V. Netherlands Manpower Solutions B.V. Netherlands Manpower Special Staffing B.V. Netherlands Right Management Nederland B.V. Netherlands Ultraflex B.V. Netherlands Ultrasearch B.V. Netherlands Experis Nederland B.V. Netherlands Manpower Nouvelle Caledonie Sarl New Caledonia Manpower Recrutement Sarl New Caledonia Manpower Services (New Zealand) Ltd. New Zealand Right Management Consultants (OC) Pty. Ltd (NZ) New Zealand Manpower Nicaruagua S.A. Nicaragua Alubar A/S Norway Experis AS Norway Experis Staffing Services AS Norway Framnaes Installajon A/S Norway Manpower AS Norway Manpower Business Solutions -Retail AS Norway Manpower Norway Holdings AS Norway Manpower Staffing Services AS Norway Right Management Norway A/S Norway Manpower Incorporated of New York NY TRI County Business Services, Inc. OH Right Management, Inc. PA Manpower Panama S.A. Panama Temporales Panama S.A. Staffing Services Panama, S.A. Panama Panama Manpower Paraguay S.R.L. Paraguay Manpower Peru S.A. Peru Manpower Professional Services S.A. Peru Right Management Peru S.A.C. Peru Manpower Outsourcing Services Inc. Philippines Prime Manpower Resources Development Inc. Philippines Elan IT Resource Sp. z o.o. Poland ManpowerGroup Sp. z o.o. Poland MP Services Sp. z o.o. Poland MP Transactions Sp. z o.o. Poland Right Management Poland ManpowerGroup Solutions SP. Zo.o. Poland Poland Manpower Portuguesa - Empresa de Trabalho Temporario, S.A. Portugal Manpower Services, LDA ManpowerGroup Portugal – SGPS, S.A. Portugal Portugal Manpower Professional Reunion Reunion Manpower Ocean Indien Reunion SC Manpower Romania SRL Romania Manpower CIS LLC Russia Manpower Business Solutions d.o.o. Serbia Manpower LLC Belgrade Serbia Manpower Professional Singapore Pte Ltd Singapore Manpower Staffing Services (Singapore) Pte. Ltd. Singapore Right Management Consultants International Pty Ltd Singapore Right Management Singapore Pte. Ltd. Singapore WDC Consulting Simgapore Pte. Ltd. Singapore Manpower Slovakia SRO Slovakia Manpower d.o.o. Slovenia Manpower Intoto (Pty) Ltd. South Africa Manpower SA (Pty) Ltd. South Africa ByManpower, S.L.U. Spain Experis ManpowerGroup S.L.U. Spain ManpowerGroup Solutions, S.L.U Spain Manpower Team E.T.T., S.A.U. Spain Right Management Spain, S.L.U. Spain Elan IT Resources AB Sweden ManpowerGroup Solutions IT AB Sweden Experis AB Sweden ManpowerGroup AB Sweden Manpower AB Sweden ManpowerGroup Solutions AB Sweden Manpower EL & Tele AB Sweden Manpower HälsoPartner AB Sweden Manpower Student AB Sweden Manpower Telge Jobbstart AB Sweden Right Management Sweden AB Sweden Allegra Finanz AG Switzerland Experis AG Switzerland M.S.A. Switzerland Manpower AG Switzerland Manpower Holding AG Switzerland Manpower HR Management S.A. Switzerland Experis Schweiz AG Switzerland Right Management SwitzerlandAG Switzerland Manpower Services (Taiwan) Co., Ltd. Taiwan Right Management Taiwan Co., Ltd. Taiwan HR Power Solution Co. Ltd Thailand Manpower Borderless Talent Solution Limited Thailand Manpower Professional and Executive Recruitment Co., Ltd. Thailand Skillpower Services (Thailand) Co. Ltd. Thailand Staffing Trinidad and Tobago Limited Trinidad and Tobago Manpower Business Services Tunisie Sarl Tunisia Manpower Tunisie Sarl Tunisia Manpower Tunisie International Sarl Tunisia Manpower Insan Kaynaklari Limited Sirketi Turkey Manpower Secme ve Yerlestirme Hizmetleri Limited Sirketi Turkey HR Staffing LLC TX Dubai Airport Free Zone UAE Manpower Middle East FZ-LLC UAE Manpower Middle East LLC UAE Manpower Ukraine LLC Ukraine Representative office of Manpower CIS LLC in Ukraine Ukraine Bafin Holdings United Kingdom Brook Street (UK) Limited United Kingdom Brook Street Bureau PLC United Kingdom BS Project Services Limited United Kingdom Challoners Limited United Kingdom Comsys VMS Limited United Kingdom Jefferson Wells Limited United Kingdom Experis Limited United Kingdom Experis Group Limited United Kingdom Experis Resource Support Services Limited United Kingdom Experis Finance Limited United Kingdom Manpower Contract Services Limited United Kingdom Manpower Holdings Limited United Kingdom Manpower IT Services Limited United Kingdom Manpower Nominees Limited United Kingdom Manpower Public Limited Company United Kingdom Manpower Services Ltd. United Kingdom Manpower UK Limited United Kingdom Nicholas Andrews Limited United Kingdom Right Corecare Limited United Kingdom Right Management Limited United Kingdom RMC EMEA Limited United Kingdom Temp Finance & Accounting Service Limited United Kingdom The Empower Group Ltd. United Kingdom Working Links Ltd. United Kingdom Aris Sociedad Anonima Uruguay ManpowerGroup Public Sector Inc. VA Manpower de Venezuela C.A. Venezuela Manpower Empresa de Trabajo Temporal, C.A. Venezuela Servicios Alleray, C.A. Venezuela Manpower Vietnam Company Ltd. Vietnam Right Management Vietnam Company Ltd. Vietnam ManpowerGroup Inc. WI Manpower Nominees Inc. WI Manpower of Indiana Limited Partnership WI Manpowerof Texas Limited Partnership WI Experis US Inc. WI Manpower Texas Holdings LLC WI Resource Consulting Group, Inc. (f/k/a MPSSI) WI Signature Graphics of Milwaukee LLC ManpowerGroup US Inc. ManpowerGroup Global Inc. WI WI WI
